BIJUR, J.
Plaintiff appellant sued defendant for goods sold and delivered pursuant to a written contract. The contract provided in terms that all agreements of both parties to the contract were stated therein, that no change of terms or conditions should bind either party *948Unless indorsed on the contract, and, finally, that the authority of the salesman was limited to taking orders on the printed form.
Over plaintiff’s objection and exception, evidence was admitted ás to promises made by the salesman to furnish a showcase in addition ■to the goods, for which error alone the judgment must be reversed. The person who is claimed to have made the promise is not even identified by defendant, and, of course, his authority is not proven.
A number of exceptions were taken to the charge of the court and to refusals to charge. Some of these exceptions were well taken, and would in themselves require a reversal.
Judgment reversed, and a new trial granted, with costs to appellant to abide the event. All concur.